Exhibit 10.7

 

 

(MTS LOGO) [a140250002_v1.jpg]

UNIFORM TERMS AND CONDITIONS APPLICABLE TO
EMPLOYEE OPTION GRANTS UNDER
THE MTS SYSTEMS CORPORATION 2011 STOCK INCENTIVE PLAN

Pursuant to the authority set forth in Section 5.2 of the MTS Systems
Corporation 2011 Stock Incentive Plan (the “Plan”), the Compensation Committee
(the “Committee”) of the Board of Directors hereby establishes the following
uniform terms and conditions that apply to any and all Options granted under the
Plan to employees (the “Participant”), in addition to the terms set forth in the
Plan (Section references are to Sections of the Plan):

 

 

 

 

Terms Applicable to Options

 

1.

All unexercised Options shall expire immediately following the seventh
anniversary of the date of grant of the Option, subject to earlier expiration as
set forth in the Plan, including for Cause, a Qualifying Event, a Change in
Control, or the dissolution or liquidation of MTS. (Section 7.2). If the
Qualifying Event is termination of employment, the Option shall expire at 5 pm
CST on the 90th day after the date of termination (180th day after the date of
termination as a result of death, disability, or retirement).

 

 

 

 

2.

The Option shall be exercisable as to one-third of the total number of Shares
from and after the first anniversary of the date of grant; an additional
one-third of the total number of Shares from and after the second anniversary of
the date of grant, and the remainder of Shares from and after the third
anniversary of the date of grant of the Option, subject to the earlier exercise
of the Option under the terms the Plan or at the discretion of the Committee.
(Section 7.1(e)). In the event of the death or Disability of the Participant
while in the employ of the Company, the Option shall immediately be exercisable
in full (Section 7.1(f)), subject to the expiration conditions as provided in
Paragraph 1.

 

 

 

 

3.

The Option may not be sold, transferred, pledged, assigned or otherwise
alienated, except upon the death of the Participant by will or the laws of
descent and distribution. (Section 7.1(h)).

 

 

 

 

4.

Any Option of a Participant who is on: (a) a qualified military leave; (b) an
MTS-approved leave of absence of less than 90 days; or (c) an MTS-approved leave
of greater than 90 days and MTS is obligated by statute or written contract to
re-employ the Participant at the end of the approved leave, shall not expire and
if an Incentive Stock Option (ISO), shall continue to constitute an ISO during
the leave period. If the Participant does not return to employment with MTS
within 30 days of the end of the military or an MTS-approved leave, the
Participant will incur a termination of employment as of the last day of the
approved leave period, and the Option will expire at 5 pm CST on the 90th day
after the date of termination of employment. If a Participant is on an
MTS-approved leave of absence of more than 90 days but whose re-employment with
MTS is not provided by statute or contract, the Option will not expire during
the period of leave but if an ISO, shall constitute a Non-qualified Stock Option
(NQSO) from and after 180 days following the commencement of the leave of
absence. In that case, if the Participant does not return to employment with MTS
prior to the end of the approved leave period, the Option will expire at 5 pm
CST on the last day of the approved leave period. (Section 13.4) The Vice
President of Human Resources of MTS has been delegated the authority to approve
all leaves of absence and to enter into such contracts to provide for
re-employment for purposes of the Plan. (Section 5.3).

 

 

 

 

5.

MTS may make an equitable adjustment in the number of Shares with respect to any
outstanding Option for which the exercise period has not lapsed in the event of
any change in the capital structure of MTS, including but not limited to such
changes as stock dividends or stock splits. (Section 3.4) Any additional Shares
issued to the Participant as a result of any of the foregoing events shall
continue to be subject to the terms set forth herein to the same extent as the
Shares giving rise to the right to receive such additional Shares.

 

 

 

 

6.

Nothing in this Agreement shall modify or reduce the rights or discretions of
the Committee set forth in the Plan, including but not limited to:

 

 

a.

Cashing out or requiring the exercise of Options upon a Change in Control
(Section 11.3);

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

b.

Modifying Options to comply with tax laws or upon dissolution or liquidation of
MTS (Section 12.3);

 

 

c.

Requiring Shares to be held in escrow (Section 13.6); or

 

 

d.

Amending the terms and conditions of any Option consistent with Section 12.3.

 

 

 

 

 

7.

MTS shall recover all or any portion of the Options, any Shares issued under the
Plan (or the proceeds thereof), and shall take such other action, including
recovery out of other amounts paid or owing to the Participant, in an amount and
under such conditions as required by law. (Section 13.8)

 

 

 

 

8.

MTS may, in its sole discretion, reduce, cancel, forfeit or recoup any rights,
payments or benefits paid or otherwise due to the Participant, including any
Shares issued under any Option or the Plan for Cause (including termination of
employment as a result), breach of any noncompetition, confidentiality,
nonsolicitation, noninterference, corporate property protection or any other
agreement between MTS and Participant or any other action of the Participant
that the Committee deems detrimental to the business or reputation of MTS or any
of its subsidiaries. (Section 13.8) The Committee hereby delegates to the Chief
Executive Officer the authority and discretion to exercise the rights under
Section 13.8 with respect to Shares held by and other payments paid or due to
persons other than the executive officers of MTS. If MTS intends for the Option
to be accounted for as equity, MTS shall delay the exercise of the rights under
Section 13.8 for the period as may be required to preserve such accounting
treatment.

 

 

 

 

9.

Nothing in this Agreement shall be construed as constituting a commitment,
guaranty, agreement or understanding of any kind or nature that MTS or its
subsidiaries will retain the services of the Participant as an employee,
director or consultant, and this Agreement shall not affect in any way the right
of MTS or its subsidiaries or the Participant to terminate the relationship as
an employee, director or consultant at any time or for any reason in accordance
with the procedures governing such termination, without any liability or claim
under the Plan.

 

 

 

Conditions of Exercise of Option

 

10.

In payment of the exercise price of an Option in a form other than cash, the
Participant may: (a) deliver or attest to the ownership of unrestricted Shares
(including Shares issuable under this Option) having a Fair Market Value equal
to the exercise price; (b) deliver with the exercise notice, irrevocable
instructions to a broker to promptly deliver to MTS the amount of sale or loan
proceeds to pay the exercise price, except in the event, in the opinion of
counsel to MTS, such right constitutes a direct or indirect loan in violation of
federal securities laws. (Section 7.2(f)).

 

 

 

 

11.

As a condition to MTS’s obligation to issue Shares upon exercise of the Option,
the Participant shall pay or make arrangements for the payment of any required
tax withholding applicable to the vesting of the Units and issuance of the
Shares in settlement therefore. A Participant may elect by written notice to MTS
to satisfy part or all of the withholding tax requirements associated with the
award by: (a) authorizing MTS to retain from the number of Shares that would
otherwise be deliverable to the Participant, except to the extent such retention
would violate applicable securities laws; or (b) delivering to MTS from Shares
already owned by the Participant that number of Shares having an aggregate Fair
Market Value equal to part or all of the tax payable by the Participant under
this Section, and in the event Shares are withheld or delivered, the amount
withheld shall not exceed the statutory minimum required federal, state, FICA
and other payroll taxes. (Section 9.6).

 

 

 

 

12.

Shares shall be issued only if and to the extent such issuance is in compliance
with all applicable securities laws or is otherwise exempt from such laws. The
Participant may be required to sign a document satisfactory to MTS that, among
other things, the Participant is purchasing the Shares for investment purposes
and not with a view to sell or distribute the Shares except in compliance with
applicable securities laws. (Section 8.2)

 

 

 

Terms Applicable to Shares

 

13.

The Participant shall immediately notify the Human Resources department of MTS
in the event the Participant sells or otherwise disposes of any Shares issued
pursuant to an ISO on or before the later of: (a) the date two years after the
date of grant of the Option or (b) the date one year

2

--------------------------------------------------------------------------------




 

 

 

 

 

after the exercise of such Option. The Participant shall cooperate with MTS to
enable MTS to properly report such disposition for tax purposes, and agrees to
include any compensation income as a result of the disposition in the
Participant’s income for federal tax purposes. (Section 9.7)

 

 

 

 

14.

Any “affiliate” (as defined in Rule 144 under the Securities Exchange Act) shall
exercise and shall resell any Shares acquired upon exercise of the Option only
in accordance with the applicable requirements of the MTS Insider Trading
Policy, as amended from time to time, and any other requirements under
applicable securities laws. (Section 8.1).

Except to the extent specifically provided in this Agreement, this Option shall
be subject to and governed by the terms and conditions of the Plan, which shall
be incorporated as though fully set forth herein. The foregoing terms and
conditions shall remain in effect until further modified by action of the
Committee, either in the form of a modification of these terms and conditions or
by a written term or condition set forth in any individual award approved by the
Committee subsequent to the date of adoption of these terms and conditions,
provided that no change shall adversely affect any accrued right of the
Participant without the Participant’s written consent.

3

--------------------------------------------------------------------------------